Citation Nr: 0303951	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a head and neck 
injury.

2.  Entitlement to service connection for diverticulitis.

(The issue of entitlement to service connection for a left 
knee disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
January 1954 and from May 1957 to April 1975, when he 
retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for a 
head injury, diverticulitis, and a left knee disorder.  He 
subsequently perfected a timely appeal.  In his notice of 
disagreement and VA Form 9 substantive appeal, the veteran 
indicated that the claim for a head injury should be 
corrected to include an injury to the neck.  The RO issued a 
statement of the case (SOC) in August 1998.  

This matter was previously before the Board in February 2001, 
at which time it was remanded for additional development.  
The Board recharacterized the issue of entitlement to service 
connection for a head injury to include injury to the neck.

The Board is undertaking additional development on the matter 
of entitlement to service connection for a left knee 
disorder, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran appealed the issues of entitlement to service 
connection for a head and neck injury and diverticulitis, 
which the RO had adjudicated and denied in a April 1998 
rating decision.

2.  Prior to the promulgation of a decision in the appeal, 
the veteran, in a written statement dated in November 2002, 
withdrew the appeal of the issues of entitlement to service 
connection for a head and neck injury, and for 
diverticulitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran of the issues of entitlement to service connection 
for a head and neck injury and diverticulitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (2002).

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).

The veteran claimed entitlement to service connection for a 
head and neck injury, and for and diverticulitis.  The record 
shows that the RO denied the original claims in January 1998 
and continued the denial of the claims in the rating decision 
of April 1998.  Notice of disagreement was received in June 
1998.  The RO issued an SOC in August 1998.  A substantive 
appeal was received in August 1998.

In February 2001 the Board remanded the issues for further 
development.  The RO continued the denials in a supplemental 
SOC in August 2002.  In November 2002 the veteran submitted a 
written statement requesting withdrawal of his appeal for 
entitlement to service connection for a head and neck injury 
and diverticulitis.

Accordingly, the Board does not have jurisdiction to review 
the appeal with regard to the claims of entitlement to 
service connection for a head and neck injury and 
diverticulitis and, to the extent indicated, such claims are 
dismissed, without prejudice.


ORDER

The appeal as to the issues of entitlement to service 
connection for a head and neck injury and diverticulitis is 
dismissed.




		
	ANDREW J. MULLEN
	Veterans Law Judge


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

